Citation Nr: 1043654	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUES
 
1.  What evaluation is warranted for traumatic arthritis of the 
left knee from March 29, 2006?
 
2.  What evaluation is warranted for left knee instability for 
the period March 29, 2006, to December 7, 2006?
 
3.  What evaluation is warranted for left knee instability since 
December 8, 2006?
 
4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disorders 
(TDIU).
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 


ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from July 1943 to November 
1943.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The February 2007 rating decision 
recharacterized the disorder as traumatic arthritis of the left 
knee.  It then assigned a 10 percent rating from March 29 to 
December 7, 2006, and a 30 percent rating from December 8, 2006.  
The August 2007 rating decision denied entitlement to a TDIU.
 
In a decision dated in August 2009, the Board affirmed the RO's 
action in the February 2007 rating decision.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2010, the Veteran, through his attorney, 
and the Secretary of Veterans Affairs, submitted a Joint Motion 
For Remand (Motion).  In an Order dated in May 2010, the Court 
granted the Motion, vacated the August 2009 Board decision in 
part, and remanded the case to the Board for further appellate 
review consistent with the Motion.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
 
The issue of entitlement to a total disability evaluation based 
on individual unemployability is addressed in the REMAND portion 
of the document below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 



FINDINGS OF FACT
 
1.  For the period March 29, 2006, to January 24, 2007, the 
preponderance of the evidence shows the Veteran's left knee 
traumatic arthritis was not manifested by either a painful range 
of motion or a compensable limitation of either flexion or 
extension.  Left knee ankylosis was not manifested.
 
2.  Since January 25, 2007, left knee arthritis has not been 
manifested by ankylosis, or by a limitation of flexion to 45 
degrees or less.  Neither has it been manifested by a limitation 
of extension to -15 degrees or more.
 
3.  For the period March 29, to December 7, 2006, the 
preponderance of the evidence shows the Veteran's left knee 
disorder was not manifested by moderate instability or worse, or 
by dislocated cartilage symptomatology.
 
4.  Since December 8, 2006, the preponderance of the evidence 
shows the Veterans left knee disorder was not manifested by 
ankylosis or an exceptional disability picture.
 
 
CONCLUSIONS OF LAW
 
1.  Between March 29, 2006 and January 24, 2007, the criteria for 
an evaluation higher than 10 percent for a limitation of left 
knee motion due to traumatic arthritis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2010).
 
2.  For the period since January 25, 2007, the separate 
compensable evaluation for left knee traumatic arthritis based on 
a limitation of motion or painful motion is based purely on a 
limitation of extension.  The rating remains at 10 percent, and a 
separate 10 percent rating under the Lichtenfels doctrine is not 
in order.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5010-5261; Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).
 
3.  For the period March 29, 2006 to December 7, 2006, the 
criteria for a separate 10 percent evaluation for mild 
instability due to traumatic arthritis of the left knee were 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5257 (2010).
 
4.  For the period since December 8, 2006, the criteria for an 
evaluation higher than 30 percent for severe recurrent 
instability due to traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.7, 4.14, 4.71a, Diagnostic Codes 5010-5257.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in January 2007 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, notice of what part VA will attempt to obtain, and 
notice of how disability evaluations and effective dates are 
determined.  The Board finds the letter fully content compliant.  
The Veteran received a copy of the August 2009 Board decision, 
and he was represented by Counsel on his appeal to the Court.  
Consequently, the evidence of record supports the inference that 
he has actual knowledge of all that is required to prove his 
claim.
 
VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA a examination.  He noted in 
his January 2007 response to the VCAA notice letter that he had 
no further evidence to submit or request VA to obtain.  Neither 
the Veteran nor his representative has asserted that there was 
evidence identified or requested and not obtained by VA, or that 
there is additional evidence requested or identified.  Thus, the 
Board finds VA complied with the duty to assist the Veteran with 
his claim.  See 38 C.F.R. § 3.159(c).  Further, he Board finds he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims at all stages.  Hence, the case is 
ready for adjudication.
 
The Board has reviewed all the evidence in the Veteran's claims 
files that includes his written contentions, private and VA 
medical records and examination reports. Although the Board has 
an obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be discussed 
in detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the claim 
and what the evidence in the claims files shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45.
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.
 
Analysis
 
Historically, the Veteran sustained a non-combat left knee injury 
during his World War II service.  A February 1944 rating decision 
granted service connection for relaxation of the ligaments with a 
10 percent initial rating.  A November 1944 rating decision 
reduced the evaluation to noncompensable.  While a specific 
Diagnostic Code is not cited in the 1944 rating decision, the 
disability service connected was described as "relaxation of 
ligaments."  VA received the Veteran's current claim for an 
increased rating in December 2006.
 
In the August 2009 decision the Board essentially affirmed the 
February 2007 rating decision, finding that no more than a 10 
percent rating was allowed for the Veteran's limitation of motion 
symptomatology, and no more than a separate 30 percent rating for 
his instability.  The parties agreed in the Motion, however, that 
the August 2009 Board decision did not clearly explain the 
reasons and bases for the Board's decision.  This matter is 
addressed at length below.

The applicable rating criteria require traumatic arthritis to be 
rated under Diagnostic Code 5003 as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray is 
rated on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the joint involved.  Further, if the 
limitation of motion of the joint involved is noncompensable, a 
rating of 10 percent is applicable.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. The 
knee is a major joint.  See 38 C.F.R. § 4.45(f).  
 
With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 is 
in order where arthritis is established by X-ray findings and 
there is evidence of painful motion even if no compensable 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a 
compensable limitation of motion is demonstrated in the joint, 
the Lichtenfels rule is not applicable.  
  
Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent rating.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.
  
Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  A 
40 percent evaluation requires that extension be limited to 30 
degrees.  A 50 percent evaluation requires that extension be 
limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.
 
VA General Counsel has interpreted the rating criteria to allow a 
claimant who has arthritis and instability of a knee to be rated 
separately under Diagnostic Codes 5003 and 5257, while cautioning 
that any such separate rating must be based on additional 
disabling symptomatology.  Specifically, separate ratings are 
allowed because Diagnostic Code 5003 rates disability based on 
limitation of motion, while Diagnostic Code 5257 ratings are not 
based on limitation of motion but upon subluxation or lateral 
instability.  VAOPGCPREC No. 23-97, cited at 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC No. 9-98, cited at 63 Fed. Reg. 56,704 (1998).
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent evaluation; moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation; while severe 
recurrent subluxation or lateral instability warrants a 30 
percent evaluation.
 
VA outpatient records of March 29, 2006 indicate the Veteran was 
seen for a regular Internal Medicine Clinic visit.  The entry 
notes his complaint that the left knee buckled and gave away.  
Examination of the extremities revealed no deformity or edema.  
Range of motion was normal, and there was a bony prominence of 
the left knee with laxity on lateral and medial movement.  An 
April 2006 entry notes a prescription for a brace and a diagnosis 
of an unstable left knee with degenerative joint disease and 
laxity.  This was the state of the record as of the date the RO 
received the Veteran's claim for an increase-December 2006.
 
VA outpatient records of April 2006 note a provisional diagnosis 
of osteoarthritis of the left knee and that a wrap-around brace 
was requested for the Veteran's left knee.  The same entry also 
notes unstable left knee with degenerative joint disease and 
laxity.

The February 2007 rating decision specifically assigned a 10 
percent rating for the period prior to December 2006 following a 
finding of mild recurrent instability.  The Board finds the 
preponderance of the evidence is against finding entitlement to 
more than a 10 percent rating for mild recurrent instability for 
that period.  38 C.F.R. § 4.7.  Entitlement to a higher rating 
was not met or approximated.  While outpatient records note no 
more than an unstable knee with laxity, this is insufficient to 
find a factual basis of either moderate or severe instability.  
Still, affording the Veteran the benefit of the doubt, see 
38 C.F.R. § 4.3, the requirement for a brace with the medical 
notation indicates the Veteran's left knee instability symptoms 
were at least to a compensable degree.
 
As for any disability due to a limitation of motion the medical 
records prior to the January 2007 VA examination are sparse.  
Significantly, however, they do not indicate painful motion, or 
any limitation of either flexion or extension.  Indeed, the March 
2006 entry indicates normal range of motion.  There is no 
indication of X-ray findings related to the left knee prior to 
January 2007.  A September 2006 entry indicates there were no 
musculoskeletal problems or complaints.  Given this state of the 
evidence, there is no basis for a separate compensable rating for 
limitation of motion, either under the Diagnostic Code 5260 or 
5261 or under the Lichtenfels doctrine.   Further, there is no 
evidence of dislocated cartilage symptoms which would meet or 
approximate a rating under Diagnostic Code 5259, as there is no 
evidence of complaints of effusion, locking, pain, and swelling.
 
The undersigned acknowledges that, in the August 2009 Board 
decision, the Board stated:
 
Turning initially to the term from March 29 to December 7, 
the record is very sparse.  Still, the record shows that 
in March 2006, the Veteran reported left knee pain but 
demonstrated a normal range of left knee motion.  As a 
compensable rating under Diagnostic Code 5260 requires 
that flexion be limited to 45 degrees, and as a 
compensable rating under Diagnostic Code 5261 requires 
that extension be limited to 10 degrees, the presence of 
normal motion shows that a compensable rating is not 
warranted under either Code.  Still, in light of the fact 
that the appellant had pain on motion as well as x-ray 
evidence of left knee arthritis, it follows that a 10 
percent rating is in order under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2008); and Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).
 
The evidence, however, shows that in fact there were no 
complaints of pain, and no objective findings of pain on clinical 
examination, or X-ray findings, prior to the January 2007 
examination.  Nonetheless, the August 2009 decision granted the 
Veteran a separate 10 percent rating for left knee arthritis, 
effective March 29, 2006.  The parties to the joint motion agreed 
that no favorable part of the August 2009 Board decision was 
affected by the Motion.  Thus, in light of the August 2009 Board 
decision, the Veteran's left knee arthritis is deemed to have 
approximated a compensable evaluation for the limitation of 
motion symptomatology, effective March 29, 2006.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5003.  As will be explained below, 
the basis for a separate rating for a limitation of motion 
changed, effective January 25, 2007, but the rating remains at 
only 10 percent.
 
At a January 2007 VA examination the Veteran reported that his 
left knee had progressively worsened.  The Veteran reported using 
a brace and cane for walking, that he was unable to stand for 
more than a few minutes, and that he could not walk more than a 
few yards.  He reported weakness, giving way, stiffness, and pain 
in the lateral aspect of the left knee with movement.  He also 
reported constant effusion. He denied flare ups, as well as 
episodes of dislocation or subluxation.  He denied a history of 
knee surgery.  He reported using Tylenol to treat pain.
 
On examination the Veteran walked with an antalgic gait.  Range 
of motion of the left knee was 0 to 80 degrees of flexion, with 
pain beginning at 70 degrees, passive motion was from zero to 100 
degrees.  There was an additional loss of motion on flexion with 
repetitive use from 80 to 70 degrees.  Extension was from 80 to -
10 degrees with pain.  Pain reportedly began at 30 degrees.  The 
Veteran could passively extend the knee from 80 to 5 degrees.  
There was no additional loss of motion on repeat extension.  The 
examiner noted bony joint enlargement, crepitus, malalignment, 
tenderness, painful movement, instability, weakness, and guarding 
of movement.  The examiner opined that the Veteran suffered from 
significant laxity to varus and valgus stresses, and severe 
medial/lateral instability.  X-rays revealed degenerative changes 
in all compartments.  The examiner opined that there may be bone 
against bone of the medial compartment with sclerosis, and soft 
tissue calcification and or ligamentous calcification laterally 
adjacent to the lateral compartment.  The diagnosis was left knee 
post traumatic arthritis with ligamentous instability.
 
Turing first to the clinical findings related to any limitation 
of motion, the VA General Counsel has opined that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation 
of flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the same 
joint.  VAOGCPREC No. 9-2004; 69 Fed. Reg. 59,990 (2004).
 
The Motion notes that the August 2009 Board decision either was 
insufficiently clear, or the Board did not in fact discuss or 
apply the so called DeLuca factors to the facts of the Veteran's 
case.  As explained below, however, application of 38 C.F.R. 
§§ 4.40, 4.45, as interpreted in DeLuca, is in fact the basis for 
separate ratings based on a limitation of motion. 
 
As set forth above, the January 2007 examination showed passive 
flexion to 100 degrees, and active flexion to 80 degrees, with 
pain ensuing at 70 degrees.  A compensable rating under 
Diagnostic Code 5260 requires a limitation of flexion to 45 
degrees.  Hence, it is clearly evident that a compensable rating 
is not in order even when considering the Veteran's loss of 
flexion to 70 degrees, i.e., the point where the examiner found 
an additional loss of motion on repetitive use due to pain.  See 
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca.  Thus, it is abundantly 
clear that the evidence of record does not provide a factual 
basis for a separate compensable rating for limitation of motion 
on flexion.
 
Given that clinical examination showed a limitation of active 
extension to -10 degrees, however, left knee arthritis did 
warrant a single 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A higher rating was not met or 
approximated, because extension limited to -15 degrees or more 
was not shown on clinical examination.  Further, the examiner 
noted there was no additional loss of range of motion on 
extension on repetitive use due to pain, fatigue, etc.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca.
 
Effective January 25, 2007, the Veteran is not entitled to a 
separate rating under Lichtenfels given that there is a 
compensable loss of motion in one plane of movement.  38 C.F.R. 
§ 4.14.  Where limitation of motion is compensable in either 
flexion or extension, the rule in Lichtenfels is not applicable.  
Hence, the Veteran is not allowed a separate rating for his 
compensable limitation of motion on extension and a 10 percent 
rating under Lichtenfels for the noncompensable limitation of 
flexion.
 
The order section of the August 2009 Board decision erroneously 
noted the compensable rating for the limitation of motion 
symptomatology was reclassified as "left knee arthritis with a 
limitation of flexion. . . ."  The Order section did correctly 
cite to Diagnostic Code 5261 which rates limitation of motion on 
extension.  To clarify any confusion, however, the Board finds 
that as of January 25, 2007, the separate 10 percent rating for 
the limitation of motion symptomatology is solely due to a 
limitation of extension.
 
The February 2007 rating decision granted the maximum allowable 
rating for recurrent instability-30 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  There is no factual basis to 
establish entitlement to a higher scheduler rating.  There is no 
evidence of, and the Veteran does not assert, that the left knee 
has been ankylosed at any time during this rating period.  
Indeed, the fact the left knee manifests motion in each plane, 
albeit limited, is by definition evidence of the absence of 
ankylosis. 
 
Thus, the preponderance of the evidence shows that for the period 
prior to January 25, 2007, the left knee disorder warranted a 10 
percent for limitation of motion under Lichtenfels, and a 
separate 10 percent rating for no more than mild instability. 

For the period beginning January 25, 2007, the left knee disorder 
most nearly approximated a 10 percent for a limitation of 
extension; and a separate 30 percent for severe instability.  A 
separate rating under Lichtenfels was no longer authorized 
effective January 25, 2007.
 
The Board has also considered the propriety of a referral for 
consideration of a higher rating on an extraschedular basis.  In 
exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve on the basis of the applicable criteria, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).
 
The Board is precluded from granting an increased rating on an 
extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim merits 
submission for an extraschedular evaluation.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Further, where the RO has considered the issue of an 
extraschedular rating and determined it inapplicable, the Board 
is not specifically precluded from affirming a RO conclusion that 
a claim does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 
Vet. App. at 339.
 
Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that the 
Veteran's disability picture is exceptional.  To do so, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See Thun v. Peake, 22 Vet. App. 111 (2008).
 
In light of the evidence of record, the Board finds that the 
rating criteria considered in this case reasonably describe the 
Veteran's disability level and symptomatology.  Indeed, for the 
very symptoms manifested by his left knee disorder and discussed 
above are included in the schedular rating criteria.  Thus, the 
Veteran's left knee disability picture is contemplated by the 
rating schedule, which means his disability picture is not 
exceptional.  See Thun, 22 Vet. App..   In the absence of an 
exceptional disability picture, there is no factual basis for 
referral for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1).
 
 
ORDER
 
Entitlement to a separate 10 percent evaluation for a limitation 
of left knee motion due to arthritis for the period from March 
29, 2006 to January 24, 2007 is granted, subject to the law and 
regulations governing the award of monetary benefits.  

Effective January 25, 2007, a separate 10 percent rating is 
established for a limitation of left knee extension subject to 
the laws and regulations governing monetary benefits
 
Entitlement to a separate evaluation higher than 10 percent 
rating for left knee instability for the period March 29 to 
December 7, 2006, is denied.
 
Entitlement to a separate evaluation higher than 30 percent for 
instability for the period beginning December 8, 2006, is denied.
 
 
REMAND
 
The Veteran's only service-connected disability is his left knee 
disorder currently assigned a combined 40 percent disabling.  The 
combined rating is significantly less than the single disability 
rating of least 60 percent that is required for scheduler 
consideration of a total disability evaluation based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).  The 
question remains, however, as to whether his service-connected 
disability, regardless of age, prevents him from securing and 
following substantially gainful employment per 38 C.F.R. § 
4.16(b).  It is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2009).
   
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disability(ies), but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 
C.F.R. § 4.16(b) (2009).  As is the case with increased rating 
claims, see 38 C.F.R. § 3.321(b)(1) (2009),  the United States 
Court of Appeals for Veterans Claims has clarified that, where a 
claimant does not meet the schedular requirements of 38 C.F.R. § 
4.16(a), the Board has no authority to assign a total disability 
evaluation based on individual unemployability under 38 C.F.R. § 
4.16(b).  It may, however, refer the claim to the Director, 
Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
Referral is required where there is a plausible basis for 
concluding that the Veteran is unable to secure and follow a 
gainful occupation.  Id. at 9.
 
The Joint Motion states that there was an insufficient discussion 
of the factors that are considered in a claim for a total 
disability evaluation based on individual unemployability.  The 
Veteran asserts that he is no longer able to work solely because 
of left knee pain.  The claims file indicates, however, that he 
also has residuals of very serious nonservice-connected 
disabilities, to include residuals of a right-sided stroke, 
prostate cancer, and diabetes.  The January 2007 examination 
report notes the examiner's observation that he had to assist the 
Veteran with redressing after the examination, but there is no 
indication it was due to the left knee symptomatology alone.  
There has been no medical assessment of the Veteran's 
employability as it relates solely to his left knee disability.

Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)
 
1.  The AMC/RO shall contact the Veteran and 
inform him of the need to submit all 
evidence that he has pertinent to this 
appeal.  See 38 C.F.R. § 3.159.  He is 
instructed to provide the AMC/RO , upon 
request therefore, information concerning 
all work experience.  Thereafter, former 
employers should be contacted to ascertain 
the reasons for termination of employment.  
Specifically, it should be determined 
whether the appellant left due to advancing 
age, service-connected disorders, non-
service connected disorders, or other 
factors such as economic reasons.  In 
addition, the Veteran should be requested to 
provide the level of formal education that 
he completed.  He should also list all 
health care providers from whom he has 
received treatment and attempts to obtain 
copies of all treatment records should be 
undertaken.  His assistance with release of 
information forms should be requested as 
needed.  To the extent there is an attempt 
to undertake this development that is 
unsuccessful, that too should be noted in 
the claims file.
 
2.  After the above is completed, the 
AMC/RO shall arrange for an appropriate 
medical examination of the Veteran to 
assess whether his service-connected left 
knee disability alone renders him 
unemployable.  All indicated tests and 
studies should be performed.  It should be 
determined whether all findings recorded 
are related to the service-connected 
pathology.  If symptoms of service-
connected and non-service-connected 
pathology cannot be dissociated, that 
should be noted in the claims file.  The 
AMC/RO shall ask the examiner to assess the 
Veteran's ability to pursue substantially 
gainful employment in view of the service-
connected left knee pathology alone, 
without regard to age.  The RO shall ensure 
that the claim file is provided to the 
examiner for use and reference in 
conducting the examination.  If the 
examiner is unable to render an opinion, 
please state that fact for the record and 
why an opinion cannot be rendered.
 
In rendering this opinion only impact of 
the appellant's left knee disorder may be 
considered.  The Veteran's age is not for 
consideration.  All nonservice connected 
disorders may not be considered.  If he is 
unemployable due to age or due to non-
service connected disorders, that fact 
should be specifically set forth.
 
3.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655.  
 
4.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.  The AMC/RO 
should review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the AMC/RO must 
implement corrective procedures at once.
 
5.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


